Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     This Second Amendment to Credit Agreement is dated December 22, 2010, by
and among ATI Funding Corporation, a Delaware corporation (“ATI Funding”), TDY
Holdings, LLC, a Delaware limited liability company (“TDYH”) (ATI Funding and
TDYH are each, a “Borrower” and collectively, the “Borrowers”), the Guarantors
(as defined in the Credit Agreement (as hereinafter defined)) party hereto, the
Lenders (as hereinafter defined) party hereto and PNC Bank, National Association
(“PNC Bank”) as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) (the “Second Amendment”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Guarantors, PNC Bank and various other
financial institutions party thereto (PNC Bank and such other financial
institutions are each, a “Lender” and collectively, the “Lenders”) and the
Administrative Agent entered into that certain Credit Agreement, dated July 31,
2007, as amended by First Amendment to Credit Agreement, dated May 29, 2009,
among the Borrowers, the Guarantors, the Lenders and the Administrative Agent
(as further amended, restated, modified or supplemented from time to time, the
“Credit Agreement”); and
     WHEREAS, the Borrowers and the Guarantors desire to amend certain
provisions of the Credit Agreement and the Lenders and the Administrative Agent
shall permit such amendments pursuant to the terms and conditions set forth
herein.
     NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
     1. All capitalized terms used herein that are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.
     2. Section 1.1 of the Credit Agreement is hereby amended by restating the
following definitions in their entirety as set forth below:
     Expiration Date shall mean, with respect to the Revolving Credit
Commitments, December 22, 2015.
     3. Schedule 1.1(A) to the Credit Agreement is hereby amended by deleting
the reference to “200.0” contained in Level IV below the heading “Revolving
Credit Base Rate Spread” and replacing the same with the following reference:
“125.0”.
     4. The provisions of Sections 2 and 3 of this Second Amendment shall not
become effective until the Administrative Agent has received the following
items, each in form and substance acceptable to the Administrative Agent and its
counsel:

 



--------------------------------------------------------------------------------



 



     (a) this Second Amendment, duly executed by each of the Loan Parties and
the each of the Lenders;
     (b) the documents listed in the Preliminary Closing Agenda set forth on
Exhibit A attached hereto and made a part hereof and evidence reasonably
satisfactory to the Administrative Agent that all conditions set forth in such
Preliminary Closing Agenda have been satisfied;
     (c) payment of all fees and expenses owed to the Lenders, the
Administrative Agent, and the Administrative Agent’s counsel in connection with
this Second Amendment; and
     (d) such other documents as may be reasonably requested by the
Administrative Agent.
     5. Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement.
     6. Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations
including, without limitation, the Guaranty Agreements, hereby continues to
secure the Obligations.
     7. Each Loan Party hereby represents and warrants to the Lenders and the
Administrative Agent that (i) such Loan Party has the legal power and authority
to execute and deliver this Second Amendment, (ii) the officers of such Loan
Party executing this Second Amendment have been duly authorized to execute and
deliver the same and bind such Loan Party with respect to the provisions hereof,
(iii) the execution and delivery hereof by such Loan Party and the performance
and observance by such Loan Party of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed in connection herewith or
therewith, do not violate or conflict with the organizational agreements of such
Loan Party or any law applicable to such Loan Party or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against such Loan Party, and (iv) this
Second Amendment, the Credit Agreement and the documents executed or to be
executed by such Loan Party in connection herewith or therewith constitute valid
and binding obligations of such Loan Party in every respect, enforceable in
accordance with their respective terms.
     8. Each Loan Party represents and warrants that (i) no Event of Default
exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this Second Amendment or the performance or observance
of any provision hereof, (ii) the schedules attached to and made a part of the
Credit Agreement, are true and correct in all material respects as of the date
hereof, except as such schedules may have heretofore been amended or modified or
updated in writing in accordance with the Credit Agreement, and (iii) it
presently has no

- 2 -



--------------------------------------------------------------------------------



 



known claims or actions of any kind at law or in equity against any Lender or
the Administrative Agent arising out of or in any way relating to the Credit
Agreement or the other Loan Documents.
     9. Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.
     10. The agreements contained in this Second Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This Second Amendment amends the Credit Agreement and is
not a novation thereof.
     11. This Second Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
     12. This Second Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each Loan
Party hereby consents to the jurisdiction and venue of the Court of Common Pleas
of Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising out of or
mentioning this Second Amendment.
[INTENTIONALLY LEFT BLANK]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have caused this Second Amendment to be duly executed by their duly authorized
officers the day and year first above written.

                          BORROWERS:    
 
                WITNESS:       ATI FUNDING CORPORATION    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   President    
 
                WITNESS:       TDY HOLDINGS, LLC    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   President    
 
                        GUARANTORS:    
 
                WITNESS:       ALLEGHENY TECHNOLOGIES INCORPORATED    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    
 
                WITNESS:       OREGON METALLURGICAL CORPORATION    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    
 
                WITNESS:       ALLEGHENY LUDLUM CORPORATION    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  WITNESS:       ATI PROPERTIES, INC.    
 
               
/s/ M. P. Earnest
      By:   /s/ Patrick J. Viccaro    
 
      Name:  
 
Patrick J. Viccaro    
 
      Title:   Vice President    
 
                WITNESS:       TDY INDUSTRIES, INC.    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    
 
                WITNESS:       ALC FUNDING CORPORATION    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   President    
 
                WITNESS:       JEWEL ACQUISITION, LLC    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    
 
                WITNESS:       JESSOP STEEL, LLC    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  WITNESS:       INTERNATIONAL HEARTH MELTING, LLC    
 
               
 
      By:   OREGON METALLURGICAL CORPORATION    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    
 
                WITNESS:       ATI PRECISION FINISHING, LLC (formerly known as
“ROME METALS, LLC”)    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    
 
                WITNESS:       TI OREGON, INC.    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    
 
                WITNESS:       TITANIUM WIRE CORPORATION    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    
 
                WITNESS:       ATI CANADA HOLDINGS, INC.    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  WITNESS:       ALLEGHENY TECHNOLOGIES INTERNATIONAL, INC.    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    
 
                WITNESS:       AII INVESTMENT CORP.    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   President    
 
                WITNESS:       ENVIRONMENTAL, INC.    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    
 
                WITNESS:       AII ACQUISITION, LLC    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    
 
                WITNESS:       ATI TITANIUM LLC    
 
               
/s/ M. P. Earnest
      By:   /s/ Dale G. Reid    
 
      Name:  
 
Dale G. Reid    
 
      Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  AGENTS AND LENDERS:    
 
                PNC BANK, NATIONAL ASSOCIATION, as a Lender and as
Administrative Agent    
 
           
 
  By:   /s/ Susan J. Dimmick    
 
  Name:  
 
Susan J. Dimmick    
 
  Title:   Senior Vice President    
 
                CITIBANK, N.A., as a Lender and as Co-Syndication Agent    
 
           
 
  By:   /s/ Raymond G. Dunning    
 
  Name:  
 
Raymond G. Dunning    
 
  Title:   Vice President    
 
                JPMORGAN CHASE BANK, N.A., as a Lender and as
Co-Syndication Agent    
 
           
 
  By:   /s/ Kevin Chichester    
 
  Name:  
 
Kevin Chichester    
 
  Title:   Vice President    
 
                BANK OF AMERICA N.A., for itself, as a Lender and as
Co-Documentation Agent, and as successor by merger to LASALLE BANK NATIONAL
ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ W. Thomas Barnett    
 
  Name:  
 
W. Thomas Barnett    
 
  Title:   Senior Vice-President    

 



--------------------------------------------------------------------------------



 



                  BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, as a Lender and as
Co-Documentation Agent    
 
           
 
  By:   /s/ Joanne Nasuti    
 
  Name:  
 
Joanne Nasuti    
 
  Title:   Vice President    
 
                CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender and as a
Co-Managing Agent    
 
           
 
  By:   /s/ Alain Daoust    
 
  Name:  
 
Alain Daoust    
 
  Title:   Director    
 
           
 
  By:   /s/ Rahul Parmar    
 
  Name:  
 
Rahul Parmar    
 
  Title:   Associate    
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as
Co-Managing Agent    
 
           
 
  By:   /s/ Christopher L. Querns    
 
  Name:  
 
Christopher L. Querns    
 
  Title:   Vice President    
 
                THE BANK OF NEW YORK, as a Lender and as Co-Managing Agent    
 
           
 
  By:   /s/ William M. Feathers    
 
  Name:  
 
William M. Feathers    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, as a Lender    
 
           
 
  By:   /s/ Sherrese Clarke    
 
  Name:  
 
Sherrese Clarke    
 
  Title:   Authorized Signatory    
 
                HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:   /s/ Frank M. Eassa    
 
  Name:  
 
Frank M. Eassa    
 
  Title:   Assistant Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PRELIMINARY CLOSING AGENDA
     This preliminary closing agenda contains the documents to be delivered in
connection with a second amendment to the credit facility provided to ATI
Funding Corporation, a Delaware corporation (“ATI Funding”), and TDY Holdings,
LLC, a Delaware limited liability company (“TDYH”) (ATI Funding and TDYH are
each, a “Borrower” and collectively, the “Borrowers”), by PNC Bank, National
Association (“PNC Bank”), and various other financial institutions from time to
time (PNC Bank and such other financial institutions are each, a “Lender” and
collectively, the “Lenders”), PNC Bank, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), and PNC Capital Markets LLC, a
Pennsylvania limited liability company, as lead arranger (the “Lead Arranger”)
(the “Credit Facility”).

                      Responsible     No.   LOAN DOCUMENTS   Party   Status
1.
  Second Amendment to Credit Agreement (the “Credit Agreement”), by and among
the Borrowers, Oregon Metallurgical Corporation, an Oregon corporation
(“Oremet”), Allegheny Ludlum Corporation, a Pennsylvania corporation (“ALC”),
ATI Properties, Inc., a Delaware corporation (“ATIP”), TDY Industries, Inc., a
California corporation (“TDY”), ALC Funding Corporation, a Delaware corporation
(“ALC Funding”), Jessop Steel, LLC, a Pennsylvania limited liability company
(“Jessop LLC”), Jewel Acquisition, LLC, a Delaware limited liability company
(“Jewel”), Allegheny Technologies Incorporated, a Delaware corporation (“ATI”),
International Hearth Melting, LLC, an Oregon limited liability company (“IHM”),
ATI Precision Finishing, LLC (formerly known as “Rome Metals, LLC”), a
Pennsylvania limited liability company (“ATI Precision”), TI Oregon, Inc., an
Oregon corporation (“TIO”), Titanium Wire Corporation, a Pennsylvania
corporation (“Titanium Wire”), ATI Canada Holdings, Inc., a Delaware corporation
(“ATICH”), Allegheny Technologies International, Inc., a California corporation
(“ATII”), AII Investment Corp., a Delaware corporation (“AIC”), Environmental,
Inc., a California corporation (“EI”), AII Acquisition, LLC, a Pennsylvania
limited liability company (“AII LLC”), ATI Titanium LLC, a Delaware limited
liability company (“ATIT”) (Oremet, ALC, ATIP, TDY, ALC Funding, Jessop LLC,
Jewel, ATI, IHM, ATI Precision, TIO, Titanium Wire, ATICH, ATII, AIC, EI, AII
LLC and ATIT are each, a “Guarantor” and collectively, the “Guarantors”) (the
Borrowers and the Guarantors are each, a “Loan Party” and collectively, the
“Loan Parties”), the Lenders and the Administrative Agent (the “Second
Amendment”).   Administrative Agent   Complete

 



--------------------------------------------------------------------------------



 



                      Responsible     No.   LOAN DOCUMENTS   Party   Status
 
  ORGANIZATIONAL DOCUMENTS        
 
           
 
  ATI Funding        
 
           
2.
  Certificate of Assistant Secretary of ATI Funding as to (i) resolutions of its
Board of Directors authorizing ATI Funding to enter into the Second Amendment
and all related documents, (ii) incumbency, and (iii) no amendments to its
Certificate of Incorporation or By-Laws.   Borrowers    
 
           
3.
  Good Standing Certificate of ATI Funding from the Secretary of State of the
State of Delaware.   Borrowers   Complete
 
           
 
  TDYH        
 
           
4.
  Certificate of an Officer/Manager of TDYH as to (i) resolutions of its
Managers/Members authorizing TDYH to enter into the Second Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Certificate
of Formation or Limited Liability Company Agreement.   Borrowers    
 
           
5.
  Good Standing Certificate of TDYH from the Secretary of State of the State of
Delaware.   Borrowers   Complete
 
           
 
  Oremet        
 
           
6.
  Certificate of Assistant Secretary of Oremet as to (i) resolutions of its
Board of Directors authorizing Oremet to enter into the Second Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.   Borrowers    
 
           
7.
  Good Standing Certificate of Oremet from the Secretary of State of the State
of Oregon.   Borrowers   Complete
 
           
 
  ALC        
 
           
8.
  Certificate of Assistant Secretary of ALC as to (i) resolutions of its Board
of Directors authorizing ALC to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Incorporation or Bylaws.   Borrowers      
9.
  Good Standing Certificate of ALC from the Secretary of State of the
Commonwealth of Pennsylvania.   Borrowers   Complete

- 2 -



--------------------------------------------------------------------------------



 



                      Responsible     No.   LOAN DOCUMENTS   Party   Status
 
  ATIP        
 
           
10.
  Certificate of Assistant Secretary of ATIP as to (i) resolutions of its Board
of Directors authorizing ATIP to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Incorporation or Bylaws.   Borrowers    
 
           
11.
  Good Standing Certificate of ATIP from the Secretary of State of the State of
Delaware.   Borrowers   Complete
 
           
 
  TDY        
 
           
12.
  Certificate of Assistant Secretary of TDY as to (i) resolutions of its Board
of Directors authorizing TDY to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.   Borrowers    
 
           
13.
  Good Standing Certificate of TDY from the Secretary of State of the State of
California.   Borrowers   Complete
 
           
 
  ALC Funding        
 
           
14.
  Certificate of Assistant Secretary of ALC Funding as to (i) resolutions of its
Board of Directors authorizing ALC Funding to enter into the Second Amendment
and all related documents, (ii) incumbency, and (iii) no amendments to its
Certificate of Incorporation or Bylaws.   Borrowers    
 
           
15.
  Good Standing Certificate of ALC Funding from the Secretary of State of the
State of Delaware.   Borrowers   Complete
 
           
 
  Jewel        
 
           
16.
  Certificate of an Officer/Manager of Jewel as to (i) resolutions of its
Managers/Members authorizing Jewel to enter into the Second Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Certificate
of Formation or Limited Liability Company Agreement.   Borrowers    
 
           
17.
  Good Standing Certificate of Jewel from the Secretary of State of the State of
Delaware.   Borrowers   Complete

- 3 -



--------------------------------------------------------------------------------



 



                      Responsible     No.   LOAN DOCUMENTS   Party   Status
 
  ATI        
 
           
18.
  Certificate of Assistant Secretary of ATI as to (i) resolutions of its Board
of Directors authorizing ATI to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Incorporation or Bylaws.   Borrowers    
 
           
19.
  Good Standing Certificate of ATI from the Secretary of State of the State of
Delaware.   Borrowers   Complete
 
           
 
  Jessop LLC        
 
           
20.
  Certificate of an Officer/Manager of Jessop LLC as to (i) resolutions of its
Managers/Members authorizing Jessop LLC to enter into the Second Amendment and
all related documents, (ii) incumbency, and (iii) no amendments to its
Certificate of Formation or Limited Liability Company Agreement.   Borrowers    
 
           
21.
  Good Standing Certificate of Jessop LLC from the Secretary of State of the
Commonwealth of Pennsylvania.   Borrowers   Complete
 
           
 
  IHM        
 
           
22.
  Certificate of an Officer/Manager of IHM as to (i) resolutions of its
Managers/Members authorizing IHM to enter into the Second Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Articles of
Organization or Operating Agreement.   Borrowers    
 
           
23.
  Good Standing Certificate of IHM from the Secretary of State of the State of
Oregon.   Borrowers   Complete
 
           
 
  ATI Precision        
 
           
24.
  Certificate of an Officer/Manager of ATI Precision as to (i) resolutions of
its Managers/Members authorizing ATI Precision to enter into the Second
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Formation and Operating Agreement.   Borrowers    
 
           
25.
  Good Standing Certificate of ATI Precision from the Secretary of State of the
Commonwealth of Pennsylvania.   Borrowers   Complete

- 4 -



--------------------------------------------------------------------------------



 



                      Responsible     No.   LOAN DOCUMENTS   Party   Status
 
  TIO        
 
           
26.
  Certificate of Assistant Secretary of TIO as to (i) resolutions of its Board
of Directors authorizing TIO to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.   Borrowers    
 
           
27.
  Good Standing Certificate of TIO from the Secretary of State of the State of
Oregon.   Borrowers   Complete
 
           
 
  Titanium Wire        
 
           
28.
  Certificate of Assistant Secretary of Titanium Wire as to (i) resolutions of
its Board of Directors authorizing Titanium Wire to enter into the Second
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Articles of Incorporation or Bylaws.   Borrowers    
 
           
29.
  Good Standing Certificate of Titanium Wire from the Secretary of State of the
Commonwealth of Pennsylvania.   Borrowers   Complete
 
           
 
  AIC        
 
           
30.
  Certificate of Assistant Secretary of AIC as to (i) resolutions of its Board
of Directors authorizing AIC to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Incorporation or Bylaws.   Borrowers    
 
           
31.
  Good Standing Certificate of AIC from the Secretary of State of the State of
Delaware.   Borrowers   Complete
 
           
 
  ATICH        
 
           
32.
  Certificate of Assistant Secretary of ATICH as to (i) resolutions of its Board
of Directors authorizing ATICH to enter into the Second Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Certificate
of Incorporation or Bylaws.   Borrowers    
 
           
33.
  Good Standing Certificate of ATICH from the Secretary of State of the State of
Delaware.   Borrowers   Complete

- 5 -



--------------------------------------------------------------------------------



 



                      Responsible     No.   LOAN DOCUMENTS   Party   Status
 
  ATII        
 
           
34.
  Certificate of Assistant Secretary of ATII as to (i) resolutions of its Board
of Directors authorizing ATII to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.   Borrowers    
 
           
35.
  Good Standing Certificate of ATII from the Secretary of State of the State of
California.   Borrowers   Complete
 
           
 
  EI        
 
           
36.
  Certificate of Assistant Secretary of EI as to (i) resolutions of its Board of
Directors authorizing EI to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.   Borrowers    
 
           
37.
  Good Standing Certificate of EI from the Secretary of State of the State of
California.   Borrowers   Complete
 
           
 
  AII LLC        
 
           
38.
  Certificate of an Officer/Manager of AII LLC as to (i) resolutions of its
Managers/Members authorizing AII LLC to enter into the Second Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Certificate
of Formation and Operating Agreement.   Borrowers    
 
           
39.
  Good Standing Certificate of AII LLC from the Secretary of State of the
Commonwealth of Pennsylvania.   Borrowers   Complete
 
           
 
  ATIT        
 
           
40.
  Certificate of Assistant Secretary of ATIT as to (i) resolutions of its Board
of Directors authorizing ATIT to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Formation or Limited Liability Company Agreement.   Borrowers    
 
           
41.
  Good Standing Certificate of ATIT from the Secretary of State of the State of
Delaware.   Borrowers   Complete
 
           
 
  RELATED DOCUMENTS        
 
           
42.
  Opinions of Counsel to the Loan Parties in form and substance satisfactory to
the Administrative Agent.   Borrowers   Complete

- 6 -



--------------------------------------------------------------------------------



 



                      Responsible     No.   LOAN DOCUMENTS   Party   Status
43.
  Updated projected consolidated financial statements of ATI and its
subsidiaries (including balance sheets, statements of operations and cash-flows)
for the three-year period commencing on the Second Amendment Closing Date, in
form and substance satisfactory to the Administrative Agent.   Borrowers  
Complete
 
           
44.
  Officer’s Certificate of each Loan Party, as of the closing date of the Second
Amendment, regarding no material adverse change, the accuracy of representations
and warranties, compliance with covenants, no defaults, etc.   Administrative
Agent/ Borrowers   Complete
 
           
45.
  First Amended and Restated Administrative Agent’s Fee Letter.   Administrative
Agent   Complete
 
           
46.
  Engagement Letter with respect to the Second Amendment.   Administrative Agent
  Complete

- 7 -